        Case 3:20-cr-02141-GPC Document 209 Filed 09/03/21 PageID.730 Page 1 of 1

                               UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                        Case No. 20-cr-02141-GPC-5

                                       Plaintiff,
                       vs.
                                                        JUDGMENT OF DISMISSAL
Valeria Paola Perez,


                                     Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

       an indictment has been filed in another case against the defendant and the Court has
☐
       granted the motion of the Government for dismissal of this case, without prejudice; or
☐      the Court has dismissed the case for unnecessary delay; or

☒      the Court has granted the motion of the Government for dismissal, with prejudice; or

☐      the Court has granted the motion of the defendant for a judgment of acquittal; or

☐      a jury has been waived, and the Court has found the defendant not guilty; or

☐      the jury has returned its verdict, finding the defendant not guilty;

☐      of the offense(s) as charged in the Indictment/Information:




Dated: 9/3/2021
                                                    Hon. Jill L. Burkhardt
                                                    United States Magistrate Judge
